EXAMINER’S AMENDMENT AND NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After entry of the Examiner’s Amended provided herein, claims 1-4 and 8-13 are allowed. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mehta Mitesh on May 2, 2022.
The application has been amended as follows: 
(Currently Amended) A vented leading-edge assembly comprising: 
a slat comprising a bay and a top skin delimiting a portion of the bay; 
a spar arranged in the slat, the spar dividing the bay in a front bay and an aft bay; and 
a plurality of channel sidewalls arranged between the top skin and the spar, the plurality of channel sidewalls defining a plurality of channels between the front bay and the aft bay, 
wherein at least a portion of the spar defines lower channel walls for the plurality of channels, and 
wherein the plurality of channel sidewalls is provided by a perforated strip arranged between the top skin and the spar.

5.   (Canceled).

6.       (Canceled).

7.       (Canceled).

11.   (Currently Amended) A method for manufacturing a vented leading-edge assembly, the method comprising: 
providing a slat comprising a bay and a top skin delimiting a portion of the bay;
arranging a spar in the bay such that the spar divides the bay into a front bay and an aft bay; 
providing a strip comprising a row of channel sidewalls that define a plurality of perforations; and 
connecting the strip between the spar and the top skin such that each perforation of the plurality of perforations is in fluid communication with the front bay and the aft bay, thereby providing a plurality of channels , 
wherein at least a portion of the spar defines lower channel walls for the plurality of channels.

13.     (Currently Amended) The vented leading-edge assembly according to claim 1, further comprising a rear skin rearward of the spar and delimiting the aft bay 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious each and every element of independent claims 1 and 11. For example, the prior art of record does not disclose or render obvious a vented leading-edge assembly comprising a spar arranged in the slat; a plurality of channel sidewalls arranged between the top skin and the spar, the plurality of channel sidewalls defining a plurality of channels between the front bay and the aft bay, wherein at least a portion of the spar defines lower channel walls for the plurality of channels, and wherein the plurality of channel sidewalls is provided by a perforated strip arranged between the top skin and the spar. While U.S. Patent No. 4, 752,049 to Cole (“Cole”) and U.S. Publication 2001/0023909 to Laugt (“Laugt”) each discloses a vented leading-edge assembly comprising a spar arranged in the slat; a plurality of channel sidewalls arranged between the top skin and the spar, the plurality of channel sidewalls defining a plurality of channels between the front bay and the aft bay, wherein at least a portion of the spar defines lower channel walls for the plurality of channels, neither Cole nor Laugt teaches wherein the plurality of channel sidewalls is provided by a perforated strip arranged between the top skin and the spar, as recited in claims 1 and 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/Nicholas McFall/Primary Examiner, Art Unit 3644